 


109 HR 4950 IH: Commission on Economic Indicators Act of 2006
U.S. House of Representatives
2006-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4950 
IN THE HOUSE OF REPRESENTATIVES 
 
March 14, 2006 
Mr. Emanuel (for himself, Mr. Sherman, Ms. Jackson-Lee of Texas, Ms. Eddie Bernice Johnson of Texas, Mr. Jefferson, Mr. Owens, Ms. Wasserman Schultz, Mr. Costa, and Mr. Conyers) introduced the following bill; which was referred to the Committee on Government Reform 
 
A BILL 
To establish the Commission on Economic Indicators to conduct a study and submit a report containing recommendations concerning the appropriateness and accuracy of the methodology, calculations, and reporting used by the Government relating to certain economic indicators. 
 
 
1.Short titleThis Act may be cited as the Commission on Economic Indicators Act of 2006. 
2.FindingsCongress finds that— 
(1)the Federal and State governments and private sector entities depend on the economic statistics published by the Federal Government; 
(2)questions have been raised about the accuracy of various measures including productivity, poverty, inflation, employment and unemployment, and wages and income; and 
(3)it is essential that these indicators accurately reflect underlying economic activity and conditions. 
3.Establishment of Commission 
(a)EstablishmentThere is established the Commission on Economic Indicators (in this Act referred to as the Commission). 
(b)Membership 
(1)CompositionThe Commission shall be composed of 8 members of whom— 
(A)2 shall be appointed by the majority leader of the Senate, in consultation with the chairmen and ranking members of the Committee on Banking, Housing, and Urban Affairs of the Senate, the Committee on Finance of the Senate, and the Joint Economic Committee; 
(B)2 shall be appointed by the minority leader of the Senate, in consultation with the chairmen and ranking members of the Committee on Banking, Housing, and Urban Affairs of the Senate, the Committee on Finance of the Senate, and the Joint Economic Committee; 
(C)2 shall be appointed by the Speaker of the House of Representatives, in consultation with the chairmen and ranking members of the Committee on Financial Services of the House of Representatives, the Committee on Ways and Means of the House of Representatives, and the Joint Economic Committee; and 
(D)2 shall be appointed by the minority leader of the House of Representatives, in consultation with the chairmen and ranking members of the Committee on Financial Services of the House of Representatives, the Committee on Ways and Means of the House of Representatives, and the Joint Economic Committee. 
(2)QualificationsMembers of the Commission shall be— 
(A)appointed on a nonpartisan basis; and 
(B)experts in the fields of economics, statistics, or other related professions. 
(3)DateThe appointments of the members of the Commission shall be made not later than 60 days after the date of enactment of this Act. 
(c)Period of Appointment; VacanciesMembers shall be appointed for the life of the Commission. Any vacancy in the Commission shall not affect its powers, but shall be filled in the same manner as the original appointment. 
(d)Initial MeetingNot later than 30 days after the date on which all members of the Commission have been appointed, the Commission shall hold its first meeting. 
(e)MeetingsThe Commission shall meet at the call of the Chairman. 
(f)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings. 
(g)Chairman and Vice ChairmanThe Commission shall select a Chairman and Vice Chairman from among its members. 
4.Duties of the Commission 
(a)StudyThe Commission shall conduct a study of— 
(1)economic statistics collected and reported by United States Government agencies, including national income, employment and unemployment, wages, personal income, wealth, savings, debt, productivity, inflation, and international trade and capital flows; and 
(2)ways to improve the related statistical measurements. 
(b)ConsultationIn conducting the study under this section, the Commission shall consult with— 
(1)the Chairman of the Federal Reserve Board of Governors; 
(2)the Secretary of Commerce; 
(3)the Secretary of Labor; 
(4)the Secretary of the Treasury; 
(5)the Chairman of the Council of Economic Advisers; and 
(6)the Comptroller General of the United States. 
(c)ReportNot later than 1 year after the date of the first meeting of the Commission, the Commission shall submit a report to Congress which shall contain a detailed statement of the findings and conclusions of the Commission, together with recommendations for such legislation and administrative actions as the Commission considers appropriate, including a recommendation of the appropriateness of establishing a similar commission after the termination of the Commission. 
5.Powers of the Commission 
(a)HearingsThe Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers advisable to carry out this Act. 
(b)Information From Federal AgenciesThe Commission may secure directly from any Federal department or agency such information as the Commission considers necessary to carry out this Act. Upon request of the Chairman of the Commission, the head of such department or agency shall furnish such information to the Commission. The Commission shall maintain the same level of confidentiality for such information made available under this subsection as is required of the head of the department or agency from which the information was obtained. 
(c)Postal ServicesThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government.  
6.Commission personnel matters 
(a)Compensation of MembersEach member of the Commission who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of the Commission. All members of the Commission who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States. 
(b)Travel ExpensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission. 
(c)Staff 
(1)In generalThe Chairman of the Commission may, without regard to the civil service laws and regulations, appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Commission to perform its duties. The employment of an executive director shall be subject to confirmation by the Commission. 
(2)CompensationThe Chairman of the Commission may fix the compensation of the executive director and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title. 
(3)Personnel as Federal employees 
(A)In generalThe executive director and any personnel of the Commission who are employees shall be employees under section 2105 of title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, 89A, 89B, and 90 of that title. 
(B)Members of boardSubparagraph (A) shall not be construed to apply to members of the Commission. 
(d)Detail of Government EmployeesAny Federal Government employee may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege. 
(e)Procurement of Temporary and Intermittent ServicesThe Chairman of the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title. 
7.Termination of the CommissionThe Commission shall terminate 90 days after the date on which the Commission submits its report under section 4. 
8.Authorization of appropriationsThere are authorized to be appropriated such sums as necessary to carry out this Act. 
 
